DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Claims 1-9 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 14 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2017/0086521, hereafter referred to as Sterner ‘521.  Sterner ‘521 discloses a disposable thumb light 1 (as broadly claimed, the glove thumb light is disposable after use) comprising: a housing having a first portion (see figure 6, first housing portion is the portion where LED 5 is located and extends to a tip of the thumb) and a second portion (see figure 6, second housing portion is where cavity 7 is located and extends below cavity 7), and at least one flexible portion 2 (see figure 6, flexible cut outs between LED 5 and cavity 7, para. # 38) disposed between the first portion and the second portion (fig. 6), wherein the first portion is configured to be coupled to a thumb distal to the interphalangeal joint (fig. 6), and wherein the second portion is configured to be coupled to the thumb proximal to the interphalangeal joint (figure 6); a light source 5; and at least one attachment configured to couple the disposable thumb light to a thumb of a user or a glove (when glove is fitted to a user’s hand, the snugness of the glove attaches it to a thumb of a user), wherein the at least one attachment is configured to be attached around at least a portion of the user’s thumb or the glove (thumb portion of glove attaches around user’s thumb).
Regarding claim 11, the disposable thumb light of claim 10, further comprising a switch 16 in electrical communication with the light source 5 (para. #’s 38 and 41-43).
	Regarding claim 14, the disposable thumb light of claim 10, wherein the housing is flexible between at least a first position and a second position (para. # 38).
Regarding claim 17, the disposable thumb light of claim 10, wherein the first portion is adapted to be shorter than a distance between a proximal edge of a fingernail of the thumb to an interphalangeal joint of the thumb (figure 6).

Allowable Subject Matter
Claims 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875